DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/06/2021 (“10-06-21 OA”), the Applicant amended independent claim 1 and cancelled claim 2 in a reply filed on 12/28/2021.
Claims 13-15 are withdrawn.
	Currently, claims 1 and 3-15 are pending.
Response to Arguments
Applicant’s replacement sheets for drawings have overcome the drawings objections as set forth under line item number 1 in the 10-06-21 OA. The amendments to the Specification are acknowledged.
Applicant’s amendments to claim 4 have overcome the drawing objections as set forth under line item number 2 in the 10-06-21 OA.
Applicant’s amendments to claim 4 have overcome the 112(a) rejections as set forth under line item number 3 in the 10-06-21 OA.
Applicant’s amendments to claims 4 and 9 have overcome the 112(b) rejections as set forth under line item number 4 in the 10-06-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 5 in the 10-06-21 OA.
Election/Restrictions
Claims 13-15 directed to a non-elected group II (method), which was previously-withdrawn from consideration as a result of a restriction requirement mailed on 08/05/2021, the restriction requirement between inventions Groups I and II, as set forth in the Restriction requirement mailed on 08/05/2021, is hereby withdrawn and claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Andrew Meikle (Reg. No. 32,868) on 02/02/2022.
The application has been amended as follows:
Claims 13-14 have been amended.
13. (Currently Amended) A method of manufacturing the light emitting device according to claim 1, comprising: 
the light emitting element mounted on the inner bottom surface; 
injecting into the recess the first light-transmissive member containing the light diffusing particles including at least the hollow particles; 
floating up the hollow particles to a surface of the injected first light-transmissive member; 
curing the first light-transmissive member; and 
covering the first light-transmissive member with the second light-transmissive member.  
14. (Currently Amended) A method of manufacturing the light emitting device according to claim 1, comprising: 
providing a precursor including a base member being plate-like, the light emitting element mounted on the base member, and an annular projection  formed so as to surround the light emitting element; 
injecting into the annular projection interior the first light-transmissive member containing the light diffusing particles including at least the hollow particles; 
floating up the hollow particles; 
curing the first light-transmissive member; and 
covering the first light-transmissive member with the second light-transmissive member.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-15 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to incorporate previously-indicated allowable subject matter of claim 2 as set forth under line item number 6 in the 10-06-21 OA.
Claims 3-15 are allowed, because they depend from the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895